DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the term Thermofisher Scientific, which is a trade name or a mark used in commerce, has been noted in this application (para. 0010). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high intensity” in claims 5 and 16 is a relative term which renders the claim indefinite.  The term "high intensity" is not defined nor quantified by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “normal signal level” in claim 10 is a relative term which renders the claim indefinite.  The term "normal signal level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 21 recites the limitation "the threshold value".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2014/0252238; published September 11, 2014).
Re claim 11, Jung et al. disclose a method comprising:
detecting a plurality of photons of ionizing radiation using a plurality of detectors each enabled for a type of ionizing radiation  (para. 0020-0027, 0040-0042, 0094);

producing one or more counts in response to the detected photons of the ionizing radiation over an integration time (para. 0020-0027, 0040-0042);
determining if there is a coincidence of the one more accounts of all the detectors (para. 0012-0018).
Re claim 13, Jung et al. further disclose wherein each detector is operated in a counting mode (para. 0012-0016).
Re claim 14, Jung et al. further disclose wherein the plurality of detectors comprise two detectors (para. 0101-0102).
Re claim 19, Jung et al. further disclose the type of ionizing radiation to comprise gamma, beta, neutron, and x-radiation (para. 0094).
Re claim 20, Jung et al. further disclose wherein the at least one detector comprises more than one threshold value (para. 0109).
Re claim 21, Jung et al. further disclose wherein at least one of the threshold values is greater than a normal signal level from x-rays (para. 0109; where normal signal levels are being interpreted as background radiation levels so that only radiation exceeding background radiation levels are measured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0252238; published September 11, 2014) and Hsi et al. (US 2007/0045546; published March 1, 2007).
Re claim 1, Jung et al. disclose an electronic dosimeter comprising:
a plurality of detectors each configured to detect a type of ionizing radiation that produce an output in response to a plurality of detected photons of the ionizing radiation and an event counter configured to produce one or more counts in response to the detected photons of the ionization radiation over an integration time (para. 0020-0027, 0040-0042);
a processor configured to receive the one or more counts from each of the counters and determine if there is coincidence of the one or more counts of all the detectors (para. 0012-0018).
Jung et al. do not disclose the detector to be portable, but does not limit the dimensions of the detector (Figure 1). In re Lindberg held that “the fact that a claimed device is portable or movable 1 In this instance, the portability of the detector is not disclosed to offer to or unexpected results such that it would be distinguishable over the coincident radiation detector of Jung et al.
Jung et al. are silent with regards to the detecting circuit to comprise an amplifier. In a similar field of endeavour, Hsi et al. disclose that it is well known to connect the detector to an amplifier in order to produce the output suitable for processing within the circuit (para. 0010). One of ordinary skill in the art would have been motivated to implement the amplifier of Hsi et al., in the apparatus of Jung et al., as is typically found in detector circuits to increase the signal for further processing as can be done by threshold comparators, counters, or coincidence determination circuits. 
Jung et al. are silent with regards to the detector further comprising an alarm based on a coincidence of detected counts. Hsi et al. also disclose that one may configure a dosimeter to trigger an alarm upon exceeding a particular threshold in order to warn the user of unsafe radiation exposure (para. 0014). One of ordinary skill in the art would have been motivated to implement the alarm of Hsi et al. in order to trigger an alarm upon a dose rate measurement that exceeds a threshold, such as the dose rate established by coincident counts measured by Jung et al., in order to warn a user of hazardous radiation levels. 
Re claim 2, Jung et al., as modified by Hsi et al., disclose the limitations of claim 1, as mentioned above. Jung et al. further disclose wherein each detector is operated in a counting mode (para. 0012-0016).
claim 3, Jung et al., as modified by Hsi et al., disclose the limitations of claim 1, as mentioned above. Jung et al. further disclose wherein the plurality of detectors comprise two detectors (para. 0101-0102).
Re claim 4, Jung et al., as modified by His et al., disclose the limitations of claim 1, as mentioned above. Jung et al. disclose the dosimeter to comprise two detectors, but does not teach the use of three detectors. A “mere duplication of parts” has been held to have no patentable significance absent a new and unexpected result.2 In this instance, while Jung et al. disclose implementing two detectors for coincidence determination, one of ordinary skill in the art would understand that implementing more than two detectors would yield the predictable result of providing more opportunities for coincidence detection with a larger field of view or more precise energy discrimination. Therefore, it would have been obvious to one of ordinary skill in the art to implement three detectors, instead of two, as taught by Jung et al. in order to increase the ability to determine coincidental radiation events.
Re claim 5, Jung et al., as modified by Hsi et al., disclose the limitations of claim 1, as mentioned above. Hsi et al. further disclose wherein the over range alarm signal indicates detection of a high intensity pulse radiation field (para. 0014-0015).
Re claim 8, Jung et al., as modified by Hsi et al., disclose the limitations of claim 1, as mentioned above. Jung et al. further disclose the type of ionizing radiation to comprise gamma, beta, neutron, and x-radiation (para. 0094).
Re claim 9, Jung et al., as modified by Hsi et al., disclose the limitations of claim 1, as mentioned above. Jung et al. further disclose wherein the at least one detector comprises more than one threshold value (para. 0109).
claim 10, Jung et al., as modified by Hsi et al., disclose the limitations of claim 1, as mentioned above. Jung et al. further disclose wherein at least one of the threshold values is greater than a normal signal level from x-rays (para. 0109; where normal signal levels are being interpreted as background radiation levels so that only radiation exceeding background radiation levels are measured).
Re claim 12, Jung et al. disclose the limitations of claim 11, as mentioned above. Jung et al. are silent with regards to the detector further comprising an alarm based on a coincidence of detected counts. Hsi et al. also disclose that one may configure a dosimeter to trigger an alarm upon exceeding a particular threshold in order to warn the user of unsafe radiation exposure (para. 0014). One of ordinary skill in the art would have been motivated to implement the alarm of Hsi et al. in order to trigger an over range alarm upon a dose rate measurement that exceeds a threshold, such as the dose rate established by coincident counts measured by Jung et al., in order to warn a user of hazardous radiation levels. 
Re claim 15, Jung et al. disclose the limitations of claim 11, as mentioned above. Jung et al. disclose the dosimeter to comprise two detectors, but does not teach the use of three detectors. A “mere duplication of parts” has been held to have no patentable significance absent a new and unexpected result.3 In this instance, while Jung et al. disclose implementing two detectors for coincidence determination, one of ordinary skill in the art would understand that implementing more than two detectors would yield the predictable result of providing more opportunities for coincidence detection with a larger field of view or more precise energy discrimination. Therefore, it would have been obvious to one of ordinary skill in the art to implement three detectors, instead of two, as taught by Jung et al. in order to increase the ability to determine coincidental radiation events.
claim 16, Jung et al. disclose the limitations of claim 11, as mentioned above. Jung et al. are silent with regards to the detector further comprising an alarm based on a coincidence of detected counts. Hsi et al. also disclose that one may configure a dosimeter to trigger an alarm upon exceeding a particular threshold in order to warn the user of unsafe radiation exposure, such as a high intensity pulse radiation field (para. 0014-0015). One of ordinary skill in the art would have been motivated to implement the alarm of Hsi et al. in order to trigger an over range alarm upon a dose rate measurement that exceeds a threshold, such as the dose rate established by coincident counts measured by Jung et al., in order to warn a user of hazardous radiation levels. 

 Allowable Subject Matter
Claims 6, 7, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 17, the prior art of record does not teach or fairly suggest the claimed dosimetry apparatus and method in which the integration time is in the range of 0.1 ms to   1 s. 
Regarding claims 7 and 18, the prior art of record does not teach or fairly suggest the claimed dosimetry apparatus and method in which the coincidence window is between 0.1 to 10 μs.
The closest art of record discloses implementing at least one order of magnitude narrower coincident time windows when determining coincident gamma events for positron emission tomography (See e.g. US 2016/0163095).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/            Primary Examiner, Art Unit 2896                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 194 F.2d 732, 93 USPQ 23 (CCPA 1952).
        2 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
        3 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).